Citation Nr: 1431630	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a disability manifested by weight gain, claimed as due to an undiagnosed illness. 

2. Entitlement to a compensable disability rating for the service-connected fracture residuals of the third metacarpal of the left-hand.

3. Entitlement to an effective date earlier than November 27, 2007 for the grant of service connection for muscle and joint soreness, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy.

4. Entitlement to an effective date earlier than November 27, 2007 for the grant of service connection for panic disorder and anxiety disorder.

5. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disorder. 

6. Whether new and material evidence has been received to reopen the previously denied claim of service connection for emphysema (previously claimed as a respiratory condition and shortness of breath).

7. Entitlement to service connection for rapid heartbeat claimed as due to an undiagnosed illness. 

8. Entitlement to service connection for a skin rashes and bumps, claimed as due to an undiagnosed illness. 

9. Entitlement to service connection for gastroesophageal reflux disease (GERD) claimed as nausea) claimed as due to an undiagnosed illness. 

10. Entitlement to a disability rating in excess of 10 percent for the service-connected tension headaches. 

11. Entitlement to a compensable disability rating for the service-connected left knee disability with retropatellar syndrome and scar. 

12. Entitlement to a disability rating in excess of 20 percent for the service-connected soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy

13. Entitlement to a disability rating in excess of 30 percent for the service-connected panic disorder and anxiety disorder. 

14. Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to September 1992 with service in Southwest Asia from September 16, 1990 to April 11, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO. 

In September 2013, the Veteran testified from the RO, via videoconferencing technology, at a hearing with the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims file.

As will be discussed, the Board finds that new and material evidence sufficient to reopen the previously denied claims of service connection for emphysema and a right knee disorder has been received.

The reopened claims of service connection for emphysema and for a right knee disorder, the claims of service connection for a skin disorder and GERD and the claims for increase are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. At the September 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of service connection for a disability manifested by weight gain and the claim for an increased rating for the service-connected residuals of a fracture of the third metacarpal of the left hand from his appeal. 

2. In an unappealed March 1993 rating decision, the RO denied service connection for an acquired psychiatric disorder, a respiratory condition and a right knee disorder. 

3. In an unappealed October 1993 rating decision, the RO denied service connection for a right knee disorder. 

4. The Veteran is shown to have abandoned his May 1997 claim of service connection for soreness of muscles and joints, fatigue, diarrhea/abdominal pain, dizziness, severe memory loss, insomnia, violent shakes, disorientation, lost concentration, irritability and forgetfulness. 

5. The Veteran is not shown to have applied to reopen the claims of service connection for soreness of muscles and joints, fatigue, diarrhea/abdominal pain, dizziness, severe memory loss, insomnia, violent shakes, disorientation, lost concentration, irritability and forgetfulness earlier than November 23, 2007.

6. The evidence associated with the claims folder since the March 1993 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for emphysema.

7. The evidence associated with the claims folder since the October 1993 rating decision, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.

8. The Veteran is not shown to have a compensably disabling rapid heartbeat due to an undiagnosed illness as the result of his Persian Gulf service or another event of incident of his service. 


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the Substantive Appeal with regard to the issue of service connection for a disability manifested by weight gain as due to an undiagnosed illness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for the withdrawal of the Substantive Appeal with regard to the issue of an increased rating for the service-connected fracture residuals of the third metacarpal of the left hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3. An effective date earlier than November 23, 2007, the date of the reopened claim, for the grant of service connection for a panic disorder and anxiety disorder is not assignable.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.158, 3.159, 3.400, 20.1103 (2013).

4. An effective date earlier than November 23, 2007, the date of clam, for the grant of service connection for soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy is not assignable . 38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.158, 3.159, 3.400, 20.1103 (2013).

5. New and material evidence has been received to reopen the claim of service connection for emphysema.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6. New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The Veteran does not have a disability manifested by a rapid heartbeat due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by his active service. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

At the September 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for service connection for a disability manifested by weight gain and the claim for an increased rating for the service-connected fracture residuals of the third metacarpal of the left hand from appellate review.  See the Hearing Transcript at 3.  

As the Veteran has clearly withdrawn these issues, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the appeal as to the claim of service connection for a disability manifested by weight gain and the claim for an increased rating for the service-connected fracture residuals of the third metacarpal of the left hand must be dismissed.  


I.  Earlier Effective Date Claims

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim.

In the present case, as a November 2008 rating decision granted service connection for panic disorder and anxiety disorder as well as for soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy, his claims have been substantiated. 

However, the Veteran's appeal as to the assigned effective date triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. 

Here, the RO informed the Veteran of what evidence is required to establish an earlier effective date in a May 2009 notice letter. 

In any event, no VCAA notice is necessary in this case because the outcome of the earlier effective date claims depends exclusively on documents which are already contained in the Veteran's VA claims folder. 

The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, an earlier effective date is not assignable as a matter of law. See Nelson v. Principi, 18 Vet.App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary. See Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In this case, the resolution of the Veteran's claims is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits. As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under VCAA is required. See Mason v. Principi, 16 Vet.App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Here, the Veteran is seeking an effective date earlier than November 27, 2007 for the grant of service connection for disability manifested by soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy and for a disability manifested by a panic disorder and anxiety disorder.  In essence, he contends that filed a claim for these disabilities in October 1996 that "was not logged in by the VA until early 1997 and was subsequently lost by the VA."  See the October 2009 Notice of Disagreement.

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(q)(1)(ii).

The record reflects that the Veteran initially filed a claim of service connection for difficulty sleeping and extreme stress in September 1992.  

In a March 1993 rating decision, the RO denied service connection for a nervous condition with complaints of stress, light headedness and trouble sleeping.  The Veteran was notified of this decision and of his appeal rights in a March 1993 letter, but did not perfect a timely appeal. Moreover, no evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision. 

In May 1997, the Veteran filed a claim of service connection of soreness of muscles and joints, chronic fatigue, diarrhea, insomnia, abdominal pain, disorientation, and irritability. 

In a July 1998 letter, the RO informed the Veteran that his claims file was not at that location and that, in order to expedite the processing of his claim, he should complete attached forms.  

The Veteran was notified that this evidence "must be received in the VA within one year from the date of this letter; otherwise benefits, if entitlement is established, may not be paid prior to the date of its receipt."  

Upon review, the Veteran is not shown to have responded to the July 1998 request for information within one year of the request and, as a result, his claim is deemed abandoned.  See 38 C.F.R. § 3.158.

On November 23, 2007, the Veteran applied to reopen his claim for benefits.  In a November 2008 rating decision, the RO granted service connection for panic disorder without agoraphobia and anxiety disorder, not otherwise specified. Service connection for soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy was also granted.  Both issues were assigned an effective date of November 27, 2007.

The Board pauses to recognize that the RO assigned a November 27, 2007 effective date based on a finding that the Veteran's claim was received on that date.  However, a date stamp indicates that receipt was on November 23, 2004.  The difference of four days is meaningless, however, because the first date of payment for the Veteran's award remains the first day of the calendar month following the month in which the award became effective, that is December 1, 2008.  See 38 C.F.R. § 3.31.  

A careful review of the Veteran's VA claims folder reveals no indication that there was a pending claim of service connection after the May 1997 claim was abandoned and prior to his November 2007 application.  See Servello v. Derwinski, 3 Vet.App. 196, 198-200 (1992) (the Board examine all communications that can be interpreted as a claim, formal or informal, for VA benefits). 

The Veteran has not identified any communication to VA following the May 1997 claim and prior to November 2007 that could serve as an application to reopen.  

Assuming that entitlement arose before the date of the reopened claim of service connection, the effective date could be no earlier than November 23, 2007 as this is later of the two events.  

As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

Hence, on this record, an earlier effective date is not assignable by law.


II. The New and Material Claims 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the claims of service connection for a respiratory condition and a knee disorder were denied in a March 1993 rating decision. The Veteran was notified of this decision and of his appeal rights in a March 1993 letter but did not perfect a timely appeal. Moreover, no evidence pertaining to the Veteran's claims was associated with the claims file within one year of the RO's decision.

The Board acknowledges that, in a May 1993 statement, the Veteran expressed his dissatisfaction with the VA examination that evaluated his right knee.  However, he did not express an intention to appeal that decision, and his statement on its face cannot be deemed to be a Notice of Disagreement. See 38 C.F.R. § 20.202. Indeed, the Veteran only requested that his "condition [be] re-examined by a doctor."  

Following the May 1993 statement, the RO continued the denial of the Veteran's claim in an October 1993 rating decision.  

The Veteran was notified of this decision and of his appeal rights in a November 1993 letter, but did not perfect a timely appeal. Once again, no evidence pertaining to the claimed right knee disorder was associated with the claims file within one year of the RO's decision.

When the Veteran's claims were initially denied in March 1993, the record contained the Veteran's service treatment records and VA examination reports.  

With the exception of the above-mentioned May 1993 statement, there was no additional evidence added to the record when the RO readjudicated the Veteran's claim in October 1993.

The evidence associated with the claims file since the March 1993 and October 1993 rating decisions includes a December 2004 diagnosis of emphysema.  Similarly, during the September 2013 hearing, the Veteran presented credible testimony that he has been experiencing ongoing swelling in his right knee. See the hearing transcript, page 49.

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a current disability or ongoing symptoms of a current disability. 

As the new evidence is neither cumulative nor redundant of the previously considered facts, the claim is reopened.  See 38 C.F.R. § 3.156 (2013). 


III. Rapid heartbeat

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317 (2013).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Upon review, the Veteran's service treatment records are found to be negative for complaints or findings of a heart disorder or a rapid heartbeat.

As the Veteran's disabilities did not manifest during active service in the Southwest Asia Theater of operations, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must determine whether the Veteran's symptoms have manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i).  

A June 2005 VA cardiology consult documented the Veteran's complaints that he could feel his heart beating rapidly at times.  

Upon review, the clinician noted that an echocardiogram performed in June 2005, a stress test performed in April 2004 and a Chest X-ray study done in December 2004 did not reveal a cardiac condition.  

While the report noted that a two Holter Monitor tests had shown premature ventricular contractions, this was noted not to be pathological and to be within normal range.

A clinician stated that the Veteran's stress test was "normal," but the report from this examination actually stated that the Veteran had exhibited an abnormal ejection fraction. 

To the extent that the record only serves to documents the Veteran's complaints of an irregular or rapid heartbeat, he has not been diagnosed with an identifiable disease. 

As noted, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must also determine whether the Veteran's symptoms have manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i).

Upon review, the Board finds that the Veteran's claimed rapid heartbeats are not shown to be disabling to a degree of 10 percent when rated by analogy to the diagnostic criteria governing diseases of the heart. 

To determine whether an undiagnosed illness is manifested to a degree of 10 percent or more, the manifestations must be rated by analogy to a disease or injury with a similar affected function, anatomical location or symptomatology.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet.App. at 472. The Board must explain its selection of an analogous Diagnostic Code.  Id.

Specifically, the Veteran has demonstrated an irregular heartbeat that was documented by Holter monitor. See a June 2005 treatment record. This would be analogous to the criteria outlined by the provisions 38 C.F.R. § 4.104, Diagnostic Code 7010 (Superventricular arrhythmias).  

However, to the extent that a 10 percent rating  is assigned for "one to four episodes per year of paroxysmal atrial fibrillation or other superventricular tachycardia documented by ECG or Holter monitor," the rapid heartbeats claimed by the Veteran does not equate with a disability that is compensably disabling in this case.  

Accordingly, service connection for a rapid heartbeat as due to an undiagnosed illness must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

The appeal as to the claim for service connection for a disability manifest by weight gain is dismissed.

The appeal as to the claim for an increased rating for the service-connected residuals of a fracture of the third metacarpal of the left hand is dismissed.

The claim for an effective date earlier than November 23, 2007 for the grant of service connection for muscle and joint soreness, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy is denied.

The claim for an effective date earlier than November 23, 2007 for the grant of service connection for panic disorder and anxiety disorder is denied.

As new and material evidence has been submitted to reopen the claim of service connection for emphysema, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  

As new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow. 

Service connection for a rapid heartbeat claimed as due to undiagnosed illness is denied.


REMAND

With respect to the claimed right knee disorder, the Veteran reports having that swelling of his right knee.  To the extent that he is currently service connected for soreness of muscles and joints, the record is unclear whether the Veteran is experiencing a separate right knee disability or manifestations of an undiagnosed illness. 

With respect to the claimed emphysema, the service treatment records document that the Veteran complained of a cough, chest pain and shortness of breath during a self-report of medical history completed at the time of his separation from service.  As noted, he has been diagnosed with emphysema.

Under these circumstances, the Veteran should be afforded a VA examination to determine the exact nature and likely etiology of the claimed lung disorder.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran's service treatment records also show that he was treated for nausea and vomiting in November 1989.  He was also seen for complaints of abdominal pain and "black, blood stool[s]" in December 1991.  Currently, the Veteran's VA treatment records note that he has been diagnosed with GERD following an upper gastrointestinal series.  A VA examination is therefore warranted to determine the exact nature and likely etiology of the clamed gastrointestinal disorder.  

Similarly, the Veteran is seeking service connection for a skin rashes and bumps.  During the September 2013 hearing, he testified that he has bumps on his hands and legs as well as sores. See the hearing transcript, pages 44-45.  A December 2010 VA treatment record noted that the Veteran has chronic scabs on his legs.  A May 2005 treatment record noted the Veteran's complaints of sores in his mouth. 

While the Veteran has been granted service-connected for acne, the record is unclear as to whether he has a separate identifiable skin disorder or skin rashes and bumps to an undiagnosed illness.  Thus, a VA examination is needed to determine the exact nature and likely etiology of the claimed skin manifestations. 

The Veteran was afforded a VA brain and spinal cord examination in May 2008 that documented his complaints of headaches that lasted for 2-3 hours, but "[did] not incapacitate him otherwise." The examination report, however, did not discuss the frequency of these events.  During the September 2013 hearing, the Veteran testified that he experienced headache episodes two to three times a week that were incapacitating. 

As the Veteran has not been afforded a VA examination since the May 2008 examination, the Board finds that another examination is warranted. 

Upon review, the last VA examination to evaluate the service-connected  left knee disability took place in 2008.  While cognizant that the duty to assist does not require that a claim be remanded solely because of the passage of time, during the September 2013 hearing, the Veteran testified his left knee range of motion was not measured with a goniometer in 2008. See 38 C.F.R. § 4.46.  Accordingly, the Board finds that a new examination is required. 

The Veteran was afforded a VA examination in November 2012 to determine the severity of the service-connected disability manifested by soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy, but the extent of the bilateral ulnar palsy was not fully addressed.  As the Veteran was recently granted a temporary total disability rating following the performance of ulnar nerve decompression surgery, the Board finds that a new examination is warranted to evaluate the current severity of that disability. 

At the time of the September 2013 hearing, the Veteran testified that he underwent a VA examination as to his service-connected psychiatric disability in August 2013. Upon review, a report related to that evaluation is not found to be associated with the record. 

Finally, as noted, the Veteran is seeking a TDIU rating. This issue is inextricably intertwined with the Veteran's remaining claims, as favorable resolution of any may have direct bearing upon the Veteran's TDIU claim.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.   

Accordingly, these remaining matters are remanded to the AOJ for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) referable to the claimed conditions and associate them with the claims file.

The Board is particularly interested in an August 9, 2013 VA examination report that should be obtained for review.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

2. The AOJ then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right knee condition. All necessary tests should be conducted.

The claims file must be made available to the examiner in conjunction with the examination.

The examiner is asked identify all appropriate clinical diagnoses. If any right knee pathology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.

If a known clinical diagnosis is identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the current right knee disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's service. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

3. The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lung disorder.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current lung disability to include emphysema had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed gastrointestinal disorder.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability including GERD had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AOJ should have the Veteran scheduled for the a VA examination to determine the exact nature and likely etiology of his claimed skin rashes and bumps. All necessary tests should be conducted.

The claims file must be made available to the examiner in conjunction with the examination.

The examiner is asked identify all appropriate clinical diagnoses. If any skin pathology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology and explain why it cannot be so attributed.

If a known clinical diagnosis is found to be responsible for the symptomatology, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any current skin disability manifested by rashes and bumps had its clinical onset during service or otherwise was due to an undiagnosed illness or other event or incident of the Veteran's active service. 

A complete rationale should accompany any opinion provided.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

6. The AOJ finally should have the Veteran scheduled for appropriate VA examinations to determine the current severity of the service-connected left knee disability, disability manifested by soreness of muscles and joints, fatigue, diarrhea/abdominal pain with bilateral ulnar palsy, disability manifested by a panic disorder and anxiety disorder and headache disability.  

The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

9. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


